        Case 1:19-cv-02676-RDM Document 12-8 Filed 09/27/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 L.M.-M., et al.,

                 Plaintiffs,

         vs.                                                 Case No. 1:19-cv-2676 (RDM)

 KENNETH T. CUCCINELLI II, in his
    purported official capacity as acting
    Director of U.S. Citizenship and
    Immigration Services, et al.,

                 Defendants.


                         [PROPOSED] ORDER GRANTING
               PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

       Plaintiffs L.M.-M., B.M.-M., V.M.-M., M.A.-H., I.M.-A., S.G.-C., B.O.-G., and the

Refugee & Immigrant Center for Education & Legal Services have moved for a preliminary

injunction against several directives regarding the asylum process issued by Defendants.

Plaintiffs allege that these directives violate multiple federal statutes, agency regulations, and the

U.S. Constitution. The Court has considered the parties’ briefing, evidence, and arguments as

well as the authorities cited in support of their positions. For the reasons set forth in the

accompanying Memorandum Opinion, the Court ORDERS that:

       1.      Plaintiffs’ Motion for Preliminary Injunction is GRANTED.

       2.      Defendants and their officers, agents, servants, employees, and attorneys, and all

those acting in concert with them, are hereby ENJOINED from processing asylum applicants

pursuant to the challenged asylum directives. Specifically, Defendants must:




                                                   1
        Case 1:19-cv-02676-RDM Document 12-8 Filed 09/27/19 Page 2 of 3




                 a.     Permit asylum seekers at least 48 hours to prepare for their credible fear

                        interviews and consult with third parties from the time they receive notice

                        of their interview.

                 b.     Cease requiring “extraordinary circumstances” to grant a continuance of

                        the interview, and instead grant continuances where asylum seekers are

                        “unable to participate effectively in the interview because of illness,

                        fatigue, or other impediments,” as required by Defendants’ regulations.

                        See 28 C.F.R. § 208.30(d)(1).

                 c.     Provide asylum seekers at the Dilley Detention Center with an in-person,

                        oral legal orientation similar to that provided by Defendants prior to the

                        asylum directives.

       3.        Defendants and their officers, agents, servants, employees, and attorneys, and all

those acting in concert with them, are hereby ENJOINED from taking any action to remove

Individual Plaintiffs L.M.-M., B.M.-M., V.M.-M., M.A.-H., and I.M.-A. from the United States,

or from removing asylum seekers ordered to be removed as a result of proceedings which took

place under the challenged asylum directives but who have not yet been removed from the

United States.

       4.        Under the circumstances, the Court dispenses with the requirement that the

movant give security for the issuance of the injunction. See Fed. R. Civ. P. 65(c).

       SO ORDERED.



Dated: ___________________                              ________________________
                                                        Hon. Randolph D. Moss
                                                        United States District Court



                                                  2
        Case 1:19-cv-02676-RDM Document 12-8 Filed 09/27/19 Page 3 of 3




                                          SERVICE LIST

       Pursuant to Local Rule 7(k), the undersigned certifies that these are the names and

addresses of the attorneys entitled to be notified of the entry of this order:

       John Lewis (D.C. Bar No. 1033826)
       Nitin Shah (D.C. Bar No. 156035)
       Benjamin Seel (D.C. Bar No. 1035286)
       Javier M. Guzman (D.C. Bar No. 462679)
       DEMOCRACY FORWARD FOUNDATION
       1333 H Street NW
       Washington, DC 20005
       (202) 448-9090
       jlewis@democracyforward.org
       nshah@democracyforward.org
       bseel@democracyforward.org
       jguzman@democracyforward.org

       Bradley Jenkins
       CATHOLIC LEGAL IMMIGRATION NETWORK, INC.
       8757 Georgia Ave., Suite 850
       Silver Spring, MD 20910
       (301) 565-4820
       bjenkins@cliniclegal.org

       Manoj Govindaiah (D.D.C. Bar ID TX0145)
       REFUGEE AND IMMIGRANT CENTER FOR EDUCATION AND LEGAL
       SERVICES
       802 Kentucky Ave.
       San Antonio, TX 78201
       (210) 787-3745
       manoj.govindaiah@raicestexas.org

       Julian Kurz
       U.S. DEPARTMENT OF JUSTICE
       OFFICE OF IMMIGRATION LITIGATION, DISTRICT COURT SECTION
       P.O. Box 868
       Washington, DC 20044
       (202) 616-4962
       julian.m.kurz@usdoj.gov



                                                       /s/ John T. Lewis
                                                       John T. Lewis

                                                   3
